STATE OF MINNESOTA                     FILEO
                                                                          August 6, 2015

                                IN SUPREME COURT                          OFFICE OF
                                                                       APPEUATE COM TS
                                       A15-1079


In re Petition for Disciplinary Action against
Amadu Edward Swaray, a Minnesota Attorney,
Registration No. 0306654.


                                       ORDER

       The Director of the Office of Lawyers Professional Responsibility has filed a

petition for disciplinary action alleging that respondent Amadu Edward Swaray

committed professional misconduct warranting public discipline, namely: commingling

personal and client funds in his trust account, creating shortages in his trust account,

issuing trust account checks in direct payment of his own personal and/or business

expenses, and failing to maintain the required trust account books and records, in

violation of Minn. R. Prof. Conduct 1.15(a), (b), (c)(3), and (h), and Appendix 1 thereto;

failing to follow orders of an immigration court, in violation of Minn. R. Prof. Conduct

8.4(d); and failing to communicate with a client, in violation of Minn. R. Prof. Conduct

1.4.

       Respondent waives his procedural rights under Rule 14, Rules on Lawyers

Professional Responsibility (RLPR), and unconditionally admits the allegations of the

petition. The parties jointly recommend that the appropriate discipline is a public

reprimand and 2 years of supervised probation.




                                            1
       The court has independently reviewed the file and approves the recommended

disposition.

       Based upon all the files, records, and proceedings herein,

       IT IS HEREBY ORDERED that:

       1.      Respondent Amadu Edward Swaray is publicly reprimanded.

       2.      Respondent is placed on probation for 2 years, subject to the following

terms and conditions:

       (a)    Respondent shall cooperate fully with the Director's Office in its
       efforts to monitor compliance with this probation. Respondent shall
       promptly respond to the Director's correspondence by the due date.
       Respondent shall provide the Director with a current mailing address and
       shall immediately notify the Director of any change of address.
       Respondent shall cooperate with the Director's investigation of any
       allegations of unprofessional conduct that may come to the Director's
       attention. Upon the Director's request, respondent shall authorize the
       release of information and documentation to verify compliance with the
       terms of this probation;

       (b)  Respondent shall abide by the Minnesota Rules of Professional
       Conduct;

       (c)    Respondent shall be supervised by a licensed Minnesota attorney,
       appointed by the Director, to monitor compliance with the terms of this
       probation. Within 14 days from the date of the filing of this order,
       respondent shall provide the Director with the names of three attorneys who
       have agreed to be nominated as respondent's supervisor. If, after diligent
       effort, respondent is unable to locate a supervisor acceptable to the
       Director, the Director shall seek to appoint a supervisor. Until a supervisor
       has signed a consent to supervise, respondent shall, on the first day of each
       month, provide the Director with an inventory of client files as described in
       paragraph (d) below. Respondent shall make active client files available to
       the Director upon request;

       (d)   Respondent shall cooperate fully with the supervisor's efforts to
       monitor compliance with this probation. Respondent shall contact the
       supervisor and schedule a minimum of one in-person meeting per calendar


                                             2
quarter. Respondent shall submit to the supervisor an inventory of all
active client files by the first day of each month during the probation. With
respect to each active file, the inventory shall disclose the client name, type
of representation, date opened, most recent activity, next anticipated action,
and anticipated closing date. Respondent's supervisor shall file written
reports with the Director at least quarterly, or at such more frequent
intervals as the Director may reasonably request;

(e)    Respondent shall initiate and maintain office procedures that ensure
that there are prompt responses to correspondence, telephone calls, and
other important communications from clients, courts, and other persons
interested in matters that respondent is handling and that will ensure that
respondent regularly reviews each and every file and completes legal
matters on a timely basis; and

(f)    Respondent shall maintain law office and trust account books and
records in compliance with Minn. R. Prof. Conduct 1.15 and Appendix 1
thereto. These books and records include the following: client subsidiary
ledgers, checkbook registers, monthly trial balances, monthly trust account
reconciliation, bank statements, canceled checks, duplicate deposit slips,
and bank reports of interest, service charges, and interest payments to the
Minnesota IOLTA Program. Such books and records shall be made
available to the Director within 30 days from the date of the filing of this
order and thereafter at such intervals as the Director deems necessary to
determine compliance.

3.     Respondent shall pay $900 in costs pursuant to Rule 24, RLPR.

Dated: August 6, 2015

                                           BY THE COURT:




                                           Alan'C. Page
                                           Associate Justice




                                      3